          Case 1:19-cv-00867-GHW-SLC Document 46 Filed 08/05/21 Page 1 of 2
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 8/5/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :                     1:16-cr-691-GHW
                                                              :                 1:19-cv-00867-GHW-SLC
 DASHAWN HAWKINS,                                             :
                                                              :                       ORDER
                                            Defendant. :
                                                              :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

           On January 28, 2019, Defendant Dashawn Hawkins filed a petition to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255. Dkt. No. 76. 1 On April 20, 2021, Magistrate

Judge Cave issued a Report and Recommendation recommending that Mr. Hawkins’s petition, and

his related request for an evidentiary hearing, be denied. Dkt. No. 111. Objections to the Report

and Recommendation were due August 4, 2021. See Dkt. Nos. 111-12. The Court did not receive

any objections.

           The Court has reviewed the Report and Recommendation for clear error and finds none. See

Braunstein v. Barber, No. 06 Civ. 5978 (CS) (GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009)

(explaining that a “district court may adopt those portions of a report and recommendation to which

no objections have been made, as long as no clear error is apparent from the face of the record.”).

The Court therefore accepts and adopts the Report and Recommendation in its entirety.

Accordingly, Defendant’s petition to vacate, set aside, or correct his sentence is DENIED.




1   All citations to the docket refer to the criminal case, 1: 16-cr-691-GHW.
      Case 1:19-cv-00867-GHW-SLC Document 46 Filed 08/05/21 Page 2 of 2



       The Clerk of Court is directed to terminate the motion pending at Dkt. No. 76 and to close

Case Nos. 1: 16-cr-691-GHW and 1:19-cv-00867-GHW-SLC. The Clerk of Court is further

directed to mail a copy of this order and the Report and Recommendation at Dkt. No. 111 to Mr.

Hawkins.

       SO ORDERED.

Dated: August 5, 2021
New York, New York                                  __________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                2
